Exhibit 99.1 News Release Hexcel Corporation, 281 Tresser Boulevard, Stamford, CT 06901 (203) 969-0666 HEXCEL REPORTS STRONG 2 · Sales of $448.8 million were 2.1% higher than last year in constant currency. · New Commercial Aerospace programs remain on track and Commercial Aerospace sales were 7.4% higher than last year in constant currency. · Operating income was $78.0 million, 17.4% of sales, as compared to $79.0 million, 17.5% of sales in 2014.Diluted EPS of $0.55 versus prior year diluted EPS of $0.57. · Board authorizes $250 million of additional share repurchases, after repurchasing $100 million of shares during quarter. See Table C for reconciliation of GAAP and non-GAAP operating income, net income and earnings per share Quarter Ended September 30, Nine Months Ended September 30, (In millions, except per share data) % Change % Change Net Sales $ $ -0.7% $ $ 0.9% Net sales change in constant currency 2.1% 4.6% Operating Income -1.3% 9.8% Net Income -4.1% 17.1% Diluted net income per common share $ $ -3.5% $ $ 19.0% Non-GAAP Measures for y-o-y comparisons: Adjusted Operating Income (Table C) $ $ -1.3% $ $ 7.0% As a % of sales 17.4% 17.5% 18.0% 17.0% Adjusted Net Income (Table C) -4.6% 6.8% Adjusted diluted net income per share $ $ -3.5% $ $ 8.6% STAMFORD, CT. October 19, 2015 – Hexcel Corporation (NYSE: HXL), today reported results for the third quarter of 2015. Net sales during the quarter were $448.8 million, 0.7% lower than the $451.9 million reported for the third quarter of 2014. Operating income for the period was $78.0 million compared to last year’s $79.0 million. Net income for the third quarter of 2015 was $53.5 million, or $0.55 per diluted share, compared to $56.1 million or $0.57 per diluted share in 2014. Chief Executive Officer Comments
